department of the treasury internal_revenue_service washington d c date number release date cc tege eb ec tl-n-709-00 uilc internal_revenue_service national_office service_center advice memorandum for kenneth j rubin assistant district_counsel cc ner pen phi from subject acting assistant chief_counsel cc tege eb whether payments received for jury duty service are earned_income for purposes of the earned_income_credit this responds to your request for service_center advice regarding whether amounts received by a taxpayer for services performed as a juror are considered to be earned_income for purposes of computing the earned_income_credit issue whether amounts received by a taxpayer for services performed as a juror jury fees are earned_income for purposes of the earned_income_credit eic conclusion jury fees are not earned_income for purposes of the eic facts this service_center advice does not address a specific factual scenario rather it addresses the general question of how jury fees are treated for purposes of the eic we note that state statutes differ in how they describe jury fees descriptions include compensation travel allowance and attendance fee the description used by a state is not determinative of the federal tax consequences law and analysis sec_32 of the code allows an eic in the case of an eligible_individual the amount of the eic is based in part on the eligible individual’s earned_income tl-n-709-00 sec_32 defines earned_income as wages salaries tips and other employee compensation plus the amount of the taxpayer’s net_earnings_from_self-employment for the taxable_year within the meaning of sec_1402 but the net_earnings shall be determined with regard to the deduction allowed to the taxpayer by sec_164 under sec_1402 net_earnings from self- employment is the gross_income derived by an individual from any trade_or_business carried on by the individual less deductions attributable to the trade_or_business and certain adjustments specified by law thus in order for jury fees to constitute earned_income for the eic the payments must either be an employee’s wages salaries tips or other compensation or be a self-employed individual’s net_earnings from self- employment whether a worker is an employee depends on whether the entity that retains the worker’s services exercises sufficient control_over the worker so that the worker can be categorized as an employee under the common_law see code sec_3121 sec_31_3121_d_-1 of the employment_tax regulations provides that generally an employer-employee relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished sec_1402 provides that the term trade_or_business for purposes of net_earnings_from_self-employment shall have the same meaning as when used in sec_162 relating to trade_or_business_expenses except that the term shall not include in relevant part the performance of the functions of public_office other than functions performed in a position compensated solely on a fee basis and not subject_to an agreement under sec_218 of the social_security act1 sec_1_1402_c_-2 of the income_tax regulations defines public_office to include any elective or appointive office of the united_states or any possession thereof of the district of columbia of a state or its political subdivisions or of a wholly-owned instrumentality of any one or more of the foregoing while juror is not specifically revrul_74_608 1974_2_cb_275 dealing with the application of self- employment_tax to tax collectors who are paid salaries based on the amount of tax they collect states that only when a public official receives remuneration in the form of fees directly from members of the public with whom he does business does such remuneration constitute fees within the meaning of sec_1402 while compensation to jurors is described in the regulations under sec_3401 as in the nature of fees paid to public officials this does not mean that jurors are fee-based public officials within the meaning of code sec_1402 but only that such compensation is to be treated as fees paid to public officials for withholding purposes tl-n-709-00 mentioned as a public_office the definition is broad enough to include the role of juror as a public_office revrul_61_113 1961_1_cb_400 deals with individuals who serve as members of a hearing board_of an air pollution control district who are appointed by the county board_of supervisors take an oath of office hold public hearings and submit their decisions to the county they are not under the control or direction of the county board_of supervisors or any other body their compensation is based on the number of hearings they attend their services constitute the performance of the functions of a public_office and do not constitute a trade_or_business for purposes of code sec_1402 the performance of services as a juror differs in its very nature from the performance of services as an employee the role of juror has its roots in the common_law as a member of a body of persons chosen according to law and sworn to make determinations of fact in a particular case the role of employee derives from a different common_law relationship that of master and servant service on a jury is often described as a civic duty since jurors are not employees amounts paid to them for services performed as a juror are not wages salaries tips or other employee compensation the amounts paid to jurors are for performance of a civic duty analogous to public_office as described in revrul_61_113 sec_1402 excludes the performance of functions of a public_office from the term trade_or_business for purposes of net_earnings form self-employment therefore amounts paid to jurors for services performed as a juror are not net_earnings_from_self-employment because jury fees are neither wages salaries tips nor other employee compensation nor net_earnings_from_self-employment jury fees are not earned_income for purposes of the eic we note that even though jury fees are not earned_income they are included in the juror’s gross_income under sec_61 of the code and sec_1_61-2 of the income_tax regulations jury fees however are not subject_to income_tax_withholding under sec_31_3401_a_-2 of the employment_tax regulations if you have any further questions please call mary oppenheimer acting assistant chief_counsel by mark schwimmer senior technician reviewer
